Title: To Thomas Jefferson from Thomas Beale Ewell, 26 June 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir
                            
                            U.S. Navy Yard New York, 26th June :06
                        
                        Since my arrival in this place– I have been so much taken up with the discharge of pressing duties– that I
                            could not as early as I wished, complete the reading of the works on chemistry published by order of the French
                            government, which you were so obliging as to put in my hands. At any time that you may be desirous of having it returned–
                            an order from you will be strictly obeyed; and this I hope you’ll give me without hesitation altho I may not have
                            completed the perusal.
                        Enclosed is a paper containing a letter on the means of
                            preventing yellow fever, which I lately wrote. Hoping that you would be pleased to read it– I took the liberty of sending
                            it; as it contains something new which may prove of some use. The hasty manner in which it was
                            written– gives it a claim to be read with that liberality and indulgence, which you have been pleased to exercise in
                            honoring your obliged and respectful Servant
                        
                            Ths: Ewell
                            
                        
                    